Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 07/13/2022.
Claims 1-6 and 23-27 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0155027 to Broome et al. (hereafter “Broome”) in further view of US 2013/0233532 to Imwalle et al. (hereafter “Imwalle”)

As per claim 1, Broome discloses a mobile datacenter cooling system (FIG. 1; paragraphs 0047: “A shipping container containing racks of servers is illustrated in FIG. 1. The shipping container 100 includes side doors 112, 114 and end doors 110. In addition, a cooling water interface 116 is located on a sidewall of the container. In alternate embodiments, the cooling water interface 116 could be located on any of the exterior walls, the top wall or the bottom wall.”), comprising:
at least one container comprising a container manifold to circulate coolant (FIGs. 18 and 24: “The cooling fluid supply pipe 610 and the cooling fluid return pipe 620 are operatively coupled to a cooling unit 402 located in the equipment room 120 of the shipping container. The cooling unit 402 cools the cooling fluid in the closed loop using any one of multiple different methods, as described above. In some embodiments, an evaporative heat exchanger or a refrigeration unit can be used to cool the fluid.”)), associated with a cooling tower that is mounted on or adjacent to the at least one container (FIG. 26; paragraphs 0019, 0105, 0111 and 0117: “In this instance, there would be no need to provide an external source of cooling fluid to the shipping container. In alternate embodiments, where an external source of cooling fluid or cooling water is available, the cooling unit 402 could make use of the externally supplied cooling water to cool the cooling fluid routed to the enclosure cooling units 500. In still other embodiments, the cooling unit 402 could make use of ambient air drawn from the exterior of the shipping container to cool the cooling fluid routed to each of the enclosure cooling units.”), to one or more liquid-cooled racks within the at least one container (FIGs. 18 and 23-24; paragraphs 0028, 0093, 0103 and 0117: “If the temperature within a rack enclosure climbs to another higher threshold temperature, the enclosure cooling unit pump 630 within the enclosure cooling unit may be activated to begin to circulate cooling fluid through the heat exchanger 520 in the enclosure cooling unit 500. As a result, heat will be removed from the air passing through the heat exchanger 520 to provide a greater degree of cooling to the servers within the rack enclosure 200. Here again, the rotational speed of the enclosure cooling unit pump 630 may be selectively varied based upon the sensed ambient temperature within the rack enclosure. This would also serve to minimize the amount of electricity being consumed by the enclosure cooling unit pump 630.”).
Broome does not explicitly disclose to enable fluid coupling of the container manifold with a second container manifold of a second container.
Imwalle further discloses to enable fluid coupling of the container manifold with a second container manifold of a second container (FIG. 5A-B; paragraphs 0145-0146: “Each container 502 may include vestibules 504, 506 at each end of the relevant container 502. When multiple containers are connected to each other, these vestibules provide access across the containers. One or more patch panels or other networking components to permit for the operation of data processing center 500 may also be located in vestibules 504, 506. In addition, vestibules 504, 506 may contain connections and controls for the shipping container. For example, cooling pipes (e.g., from heat exchangers that provide cooling water that has been cooled by water supplied from a source of cooling such as a cooling tower) may pass through the end walls of a container, and may be provided with shut-off valves in the vestibules 504, 506 to permit for simplified connection of the data center to, for example, cooling water piping.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Imwalle into Broome’s teaching because it would provide for the purpose of the connections may enable a single external cooling water connection, while the internal cooling lines are attached together via connections accessible in vestibules (Imwalle, paragraph 0146).

As per claim 2, Broome discloses at least one third container or the at least one container (paragraphs 0039-0040) for comprising the cooling tower, the cooling tower adapted to satisfy cooling requirements determined for the one or more liquid-cooled racks (FIG. 26; paragraphs 0019, 0105, 0111 and 0117: “In this instance, there would be no need to provide an external source of cooling fluid to the shipping container. In alternate embodiments, where an external source of cooling fluid or cooling water is available, the cooling unit 402 could make use of the externally supplied cooling water to cool the cooling fluid routed to the enclosure cooling units 500. In still other embodiments, the cooling unit 402 could make use of ambient air drawn from the exterior of the shipping container to cool the cooling fluid routed to each of the enclosure cooling units.”) and adapted for at least one physical feature of the at least one third container (FIG. 26; paragraphs 0019, 0105, 0111 and 0117: “In this instance, there would be no need to provide an external source of cooling fluid to the shipping container. In alternate embodiments, where an external source of cooling fluid or cooling water is available, the cooling unit 402 could make use of the externally supplied cooling water to cool the cooling fluid routed to the enclosure cooling units 500. In still other embodiments, the cooling unit 402 could make use of ambient air drawn from the exterior of the shipping container to cool the cooling fluid routed to each of the enclosure cooling units.”), a trailer-bed, or the at least one container (FIG. 26; paragraphs 0019, 0105, 0111 and 0117: “In this instance, there would be no need to provide an external source of cooling fluid to the shipping container. In alternate embodiments, where an external source of cooling fluid or cooling water is available, the cooling unit 402 could make use of the externally supplied cooling water to cool the cooling fluid routed to the enclosure cooling units 500. In still other embodiments, the cooling unit 402 could make use of ambient air drawn from the exterior of the shipping container to cool the cooling fluid routed to each of the enclosure cooling units.”). 

As per claim 3, Broome does not explicitly disclose at least one primary cooling loop associated with the cooling tower; at least one secondary cooling loop associated with the container manifold; and at least one cooling distribution unit (CDU) associated with or within the at least one container for exchanging heat between the at least one primary cooling loop and the at least one secondary cooling loop. 
Imwalle further discloses at least one primary cooling loop associated with the cooling tower (FIG. 1B; paragraphs 0092-0093, 0095, 0096 and 0108); 
at least one secondary cooling loop associated with the container manifold (FIG. 1B; paragraphs 0092-0093, 0095, 0096 and 0108); and 
at least one cooling distribution unit (CDU) associated with or within the at least one container for exchanging heat between the at least one primary cooling loop and the at least one secondary cooling loop (FIG. 1B; paragraphs 0092-0093, 0095, 0096 and 0108). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Imwalle into Broome’s teaching because it would provide for the purpose of the connections may enable a single external cooling water connection, while the internal cooling lines are attached together via connections accessible in vestibules (Imwalle, paragraph 0146).

As per claim 4, Broome discloses wherein a feature of the cooling tower is determined based in part on at least one physical feature associated with the at least one container (paragraph 0105), a trailer-bed, or a third container that is adapted to host the cooling tower, and is based in part on a second feature associated with the one or more liquid-cooled racks (paragraphs 0115 and 0117). 

As per claim 5, Broome discloses fluid couplers extending from the container manifold or the container and that is adapted for the fluid coupling between the container manifold and the second container manifold (FIGs. 18 and 24: “The cooling fluid supply pipe 610 and the cooling fluid return pipe 620 are operatively coupled to a cooling unit 402 located in the equipment room 120 of the shipping container. The cooling unit 402 cools the cooling fluid in the closed loop using any one of multiple different methods, as described above. In some embodiments, an evaporative heat exchanger or a refrigeration unit can be used to cool the fluid.”)). 

As per claim 23, Broome discloses a method for cooling a mobile datacenter (FIG. 1; paragraphs 0047: “A shipping container containing racks of servers is illustrated in FIG. 1. The shipping container 100 includes side doors 112, 114 and end doors 110. In addition, a cooling water interface 116 is located on a sidewall of the container. In alternate embodiments, the cooling water interface 116 could be located on any of the exterior walls, the top wall or the bottom wall.”), comprising: 
providing a container manifold to circulate coolant (FIGs. 18 and 24: “The cooling fluid supply pipe 610 and the cooling fluid return pipe 620 are operatively coupled to a cooling unit 402 located in the equipment room 120 of the shipping container. The cooling unit 402 cools the cooling fluid in the closed loop using any one of multiple different methods, as described above. In some embodiments, an evaporative heat exchanger or a refrigeration unit can be used to cool the fluid.”)) that is associated with a cooling tower that is mounted on or adjacent to at least one container (FIG. 26; paragraphs 0019, 0105, 0111 and 0117: “In this instance, there would be no need to provide an external source of cooling fluid to the shipping container. In alternate embodiments, where an external source of cooling fluid or cooling water is available, the cooling unit 402 could make use of the externally supplied cooling water to cool the cooling fluid routed to the enclosure cooling units 500. In still other embodiments, the cooling unit 402 could make use of ambient air drawn from the exterior of the shipping container to cool the cooling fluid routed to each of the enclosure cooling units.”) having one or more liquid-cooled racks (FIGs. 18 and 23-24; paragraphs 0028, 0093, 0103 and 0117: “If the temperature within a rack enclosure climbs to another higher threshold temperature, the enclosure cooling unit pump 630 within the enclosure cooling unit may be activated to begin to circulate cooling fluid through the heat exchanger 520 in the enclosure cooling unit 500. As a result, heat will be removed from the air passing through the heat exchanger 520 to provide a greater degree of cooling to the servers within the rack enclosure 200. Here again, the rotational speed of the enclosure cooling unit pump 630 may be selectively varied based upon the sensed ambient temperature within the rack enclosure. This would also serve to minimize the amount of electricity being consumed by the enclosure cooling unit pump 630.”).
Broome does not explicitly disclose enabling fluid coupling of the container manifold with a second container manifold of a second container. 
Imwalle further discloses enabling fluid coupling of the container manifold with a second container manifold of a second container (FIG. 5A-B; paragraphs 0145-0146: “Each container 502 may include vestibules 504, 506 at each end of the relevant container 502. When multiple containers are connected to each other, these vestibules provide access across the containers. One or more patch panels or other networking components to permit for the operation of data processing center 500 may also be located in vestibules 504, 506. In addition, vestibules 504, 506 may contain connections and controls for the shipping container. For example, cooling pipes (e.g., from heat exchangers that provide cooling water that has been cooled by water supplied from a source of cooling such as a cooling tower) may pass through the end walls of a container, and may be provided with shut-off valves in the vestibules 504, 506 to permit for simplified connection of the data center to, for example, cooling water piping.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Imwalle into Broome’s teaching because it would provide for the purpose of the connections may enable a single external cooling water connection, while the internal cooling lines are attached together via connections accessible in vestibules (Imwalle, paragraph 0146).

As per claim 24, it is method claim, which recite(s) the same limitations as those of claim 2. Accordingly, claim 24 is rejected for the same reasons as set forth in the rejection of claim 2.
As per claim 25, it is method claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 25 is rejected for the same reasons as set forth in the rejection of claim 3.

As per claim 26, it is method claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 26 is rejected for the same reasons as set forth in the rejection of claim 3.

As per claim 27, Broome discloses evaluating temperature requirements of one or more second liquid-cooled racks (paragraphs 0115-0117 and 0119);
evaluating flow rates or flow volumes of the coolant based in part on their associations with the temperature requirements (paragraphs 0100-0101 and 0103); and 
providing an output for facilitating the circulation of the coolant, the output associated with at least one cooling tower requirement and associated with the at least one physical constraint of the container (FIGs. 18 and 23-24; paragraphs 0028, 0093, 0103 and 0117: “If the temperature within a rack enclosure climbs to another higher threshold temperature, the enclosure cooling unit pump 630 within the enclosure cooling unit may be activated to begin to circulate cooling fluid through the heat exchanger 520 in the enclosure cooling unit 500. As a result, heat will be removed from the air passing through the heat exchanger 520 to provide a greater degree of cooling to the servers within the rack enclosure 200. Here again, the rotational speed of the enclosure cooling unit pump 630 may be selectively varied based upon the sensed ambient temperature within the rack enclosure. This would also serve to minimize the amount of electricity being consumed by the enclosure cooling unit pump 630.”), the trailer-bed, or the third container. 
Imwalle further discloses evaluating at least one physical constraint of the container, a trailer-bed, or a third container hosting the cooling tower (paragraphs 0152 and 0156).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Imwalle into Broome’s teaching because it would provide for the purpose of the connections may enable a single external cooling water connection, while the internal cooling lines are attached together via connections accessible in vestibules (Imwalle, paragraph 0146).

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Broome in further view of Imwalle, as applied to claim 1, and further in view of US 2007/0262601 to Shoemaker.

As per claim 6, Broome discloses a container including a cooling unit/tower (FIG. 26; paragraphs 0019, 0105, 0111 and 0117: “In this instance, there would be no need to provide an external source of cooling fluid to the shipping container. In alternate embodiments, where an external source of cooling fluid or cooling water is available, the cooling unit 402 could make use of the externally supplied cooling water to cool the cooling fluid routed to the enclosure cooling units 500. In still other embodiments, the cooling unit 402 could make use of ambient air drawn from the exterior of the shipping container to cool the cooling fluid routed to each of the enclosure cooling units.”), however, Broome does not explicitly disclose at least one trailer-bed having at least one spring over which to support one or more of the at least one container and the cooling tower.
Shoemaker further discloses at least one trailer-bed having at least one spring over which to support one or more of the at least one container (paragraph 0087) and the cooling tower.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Shoemaker into Broome’s teaching and Imwalle’s teaching because it would provide for the purpose of the trailer bed is further provided with a multiple leaf springs-type suspension system (Shoemaker, paragraph 0087).


Response to Arguments
Applicant's arguments filed on 07/13/2022 have been fully considered but they are not persuasive for the following reasons:
Applicants argue the prior arts fails to disclose “a cooling tower that is mounted on or adjacent to the at least one container” and second, because it fails to disclose at least one container comprising a container manifold … to enable fluid coupling of the container comprising a container manifold to enable fluid coupling of the container manifold with a second container manifold of a second container” (Remarks, page 6).
Applicants further argue “for instance, a cooling tower is more than a source as supported by Applicants’ specification that explain at least one embodiment, a cooling is air-cooled or is a dry cooler … therefore, interpreted in light of the specification, the cooling tower is at least capable of cooling a primary coolant (Remarks, page 7)

The Examiner does not agree with the Applicants’ arguments for the following reasons.
Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “for instance, a cooling tower is more than a source as supported by Applicants’ specification that explain at least one embodiment, a cooling is air-cooled or is a dry cooler … therefore, interpreted in light of the specification, the cooling tower is at least capable of cooling a primary coolant (Remarks, page 7)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, the instant specification paragraphs 0048 and 0043 state: 
[0053] In at least one embodiment, at least one feature or requirement of cooling tower 206 may be determined according to a cooling requirement or cooling feature of the one or more racks 208A-N and a physical constraint or physical feature of the trailer-bed 220. In at least one embodiment, the at least one feature or requirement of the cooling tower 206 is one or more of a capacity of coolant associated with the cooling tower 206, a capacity of cooling pumps associated or within the cooling tower 206, physical dimensions associated with heat exchanger coils within the cooling tower 206, physical dimensions associated with the cooling tower, and a flow rate or flow rates and a flow volume or flow volumes of coolant circulated by the cooling tower.

[0048] In at least one embodiment, the coolant in the primary cooling loop 106 and in the secondary cooling loop 108 may be at least water and an additive, for instance, glycol or propylene glycol. In operation, each of the primary and the secondary cooling loops has their own coolant. In an aspect, the coolant in the secondary cooling loops may be proprietary to requirements of the components in the server tray or racks 110. The CDU 112 is capable of sophisticated control of the coolants, independently or concurrently, in the loops 106, 108. For instance, the CDU may be adapted to control the flow rate so that the coolant(s) is appropriately distributed to extract heat generated within the racks 110. Further, more flexible tubing 114 is provided from the secondary cooling loop 108 to enter each server tray and to provide coolant to the electrical and/or computing components. In the present disclosure, the electrical and/or computing components are used interchangeably to refer to the heat-generating components that benefit from the present datacenter cooling system. The tubing 118 that form part of the secondary cooling loop 108 may be referred to as room manifolds. Separately, the tubing 116 extending from tubing 118 may also be part of the secondary cooling loop 108 but may be referred to as row manifolds. The tubing 114 enters the racks as part of the secondary cooling loop 108, but may be referred to as rack cooling manifold. Further, the row manifolds 116 extend to all racks along a row in the datacenter 100. The plumbing of the secondary cooling loop 108, including the manifolds 118, 116, and 114 may be improved by at least one embodiment of the present disclosure. An optional chiller 120 may be provided in the primary cooling loop within datacenter 102 to support cooling before the cooling tower. To the extent additional loops exist in the primary control loop, a person of ordinary skill would recognize reading the present disclosure that the additional loops provide cooling external to the rack and external to the secondary cooling loop; and may be taken together with the primary cooling loop for this disclosure. 

Accordingly, the tubing or pipe/line connecting containers is considered as a container manifold. In view of the paragraph 0048 of the specification, Imwalle paragraphs 0145-0146 fully teaches vestibules 504-506 including a multiple connections, vales and pipes that connect a multiple container. Accordingly, the feature a container manifold . . . to enable fluid coupling of the container manifold with a second container manifold of a second container” is fully taught.
Furthermore, in view of paragraph 0053, any source that supplies fluid/water or air for cooling system, that source is consider as the cooling tower.
Therefore, Broome discloses a mobile datacenter cooling system (FIG. 1; paragraphs 0047: “A shipping container containing racks of servers is illustrated in FIG. 1. The shipping container 100 includes side doors 112, 114 and end doors 110. In addition, a cooling water interface 116 is located on a sidewall of the container. In alternate embodiments, the cooling water interface 116 could be located on any of the exterior walls, the top wall or the bottom wall.”), comprising:
at least one container comprising a container manifold to circulate coolant (FIGs. 18 and 24: “The cooling fluid supply pipe 610 and the cooling fluid return pipe 620 are operatively coupled to a cooling unit 402 located in the equipment room 120 of the shipping container. The cooling unit 402 cools the cooling fluid in the closed loop using any one of multiple different methods, as described above. In some embodiments, an evaporative heat exchanger or a refrigeration unit can be used to cool the fluid.”)), associated with a cooling tower that is mounted on or adjacent to the at least one container (FIG. 26; paragraphs 0019, 0105, 0111 and 0117: “In this instance, there would be no need to provide an external source of cooling fluid to the shipping container. In alternate embodiments, where an external source of cooling fluid or cooling water is available, the cooling unit 402 could make use of the externally supplied cooling water to cool the cooling fluid routed to the enclosure cooling units 500. In still other embodiments, the cooling unit 402 could make use of ambient air drawn from the exterior of the shipping container to cool the cooling fluid routed to each of the enclosure cooling units.”), to one or more liquid-cooled racks within the at least one container (FIGs. 18 and 23-24; paragraphs 0028, 0093, 0103 and 0117: “If the temperature within a rack enclosure climbs to another higher threshold temperature, the enclosure cooling unit pump 630 within the enclosure cooling unit may be activated to begin to circulate cooling fluid through the heat exchanger 520 in the enclosure cooling unit 500. As a result, heat will be removed from the air passing through the heat exchanger 520 to provide a greater degree of cooling to the servers within the rack enclosure 200. Here again, the rotational speed of the enclosure cooling unit pump 630 may be selectively varied based upon the sensed ambient temperature within the rack enclosure. This would also serve to minimize the amount of electricity being consumed by the enclosure cooling unit pump 630.”).
Broome does not explicitly disclose to enable fluid coupling of the container manifold with a second container manifold of a second container.
Imwalle further discloses to enable fluid coupling of the container manifold with a second container manifold of a second container (FIG. 5A-B; paragraphs 0145-0146: “Each container 502 may include vestibules 504, 506 at each end of the relevant container 502. When multiple containers are connected to each other, these vestibules provide access across the containers. One or more patch panels or other networking components to permit for the operation of data processing center 500 may also be located in vestibules 504, 506. In addition, vestibules 504, 506 may contain connections and controls for the shipping container. For example, cooling pipes (e.g., from heat exchangers that provide cooling water that has been cooled by water supplied from a source of cooling such as a cooling tower) may pass through the end walls of a container, and may be provided with shut-off valves in the vestibules 504, 506 to permit for simplified connection of the data center to, for example, cooling water piping.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Imwalle into Broome’s teaching because it would provide for the purpose of the connections may enable a single external cooling water connection, while the internal cooling lines are attached together via connections accessible in vestibules (Imwalle, paragraph 0146).

Per claim 23, the similar responses apply as in claims 1.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193